/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

Applicant's arguments filed 4/26/2021 have been fully considered.

Regarding Applicant’s argument that the claim amendments overcome the rejections under 35 U.S.C. 112(b), Examiner agrees, and the rejections have been withdrawn. A new rejection of claim 13 has been made, necessitated by the amendments.

Regarding Applicant’s argument that, in Goidas, the position of the transmitters 16, 18, and 20 is calculated by the data processing device 26 by evaluating the signals of the TAC 24 and the signals of photodetector 28, Examiner agrees that these elements “identify the specific location of items, such as packages 16, 18, and 20, along conveyor system 10 as they are transported by conveyor belts 14”, as described at 5:21-25. 
However Examiner disagrees that Goidas does not use the difference signal to determine information on the position of packages 16, 18, 20. While Goidas identifies the “specific location” of 16, 18, 20 along the conveyor system using signals from TAC 24 and photodetector 28, Goidas further determines that packages 16, 18, 20 have 
Goidas’s “predetermined position” meets the claimed “one piece of information on the position of the transmitter relative to the detection region”. Amending the claim to further specify the type of position information may distinguish over Goidas. Further search and consideration would be required.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 13 lines 3-4, it is unclear whether or not the “control device” is part of the claimed “device”. Examiner recommends language such as that used in claims 2-3, “wherein the device comprises a control device”.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goidas (US 8,854,212).

Regarding claims 1 and 15, Goidas teaches a device (Fig. 5A, claim 14) for determining at least one piece of information on a position of at least one transmitter (RFID tags,13:64-66, 36:38-43), 5comprising an antenna device (122a, 122b; 36:49-60) and a data processing device (computer 26, Fig. 1A in view of 13:35-39; “circuitry” 36:46-48), 
wherein the antenna device is configured to receive signals emanating from the transmitter (such signals are received by Rxs 51, 53; 36:54-60), 

10wherein the distinguished directional characteristic relates to a set of spatially different receive sensitivities of the antenna device (see Fig. 6A, 37:27-36), 
wherein the distinguished directional characteristic comprises at least one sensitivity minimum associated to a spatial detection region (Fig. 6A shows that at least the Δ directional characteristic has such minimum at h; 37:27-36 “minimum”), and 
wherein the data processing device is configured to evaluate at least the signals re15ceived from the antenna device with the distinguished directional characteristic, in order to determine the one piece of information on the position of the transmitter relative to the detection region (36:46-48, 37:27-41).  

Regarding claim 2, Goidas teaches the antenna device comprises several different directional characteristics, 20wherein the directional characteristics each relate to a set of spatially different receive sensitivities of the antenna device (Δ and Σ characteristics as discussed with respect to claim 1 above), wherein the device comprises a control device, and wherein the control device is configured to switch several directional characteristics for receiving signals emanating from the transmitter (71, Fig. 5A in view of 13:35-39).  

Regarding claim 3, Goidas teaches that the control device is configured to switch at least one comparative directional characteristic as one of the directional 

Regarding claim 4, Goidas teaches that the data processing device is configured to evaluate signals received from the antenna device at different times, as regards the position of the transmitter relative to 5the detection region (37:19-25, esp. “preceding... instance”; 32:34-60 “tracking”).  

Regarding claim 5, Goidas teaches that the device comprises a data storage, wherein the data processing device is configured to store data associated to signals 10received at different times in the data storage (14:35-38 “computer 26 stores the sum/difference signals”; 16:64 – 17:3), and wherein the data processing device is configured to establish from the data stored in the data storage that time when the transmitter is located within the detection region and/or passes the detection region (16:64 – 17:3; 2:59-63; 37:37-41).  



Regarding claim 7, Goidas teaches 20the device comprising a signal processing device, and wherein the signal processing device is configured to process the signals received from the antenna device and establish a respective amplitude value of a field strength of the signal received (“magnitude” 16:60 – 17:3, 18:20-23, 37:14-18; such signal processing device is necessarily found either at sum and difference receivers 51 and 53, or as part of computer 26, or as part of the circuitry in claim 14).  

Regarding claim 309, Goidas’ device comprises a signal source, wherein the signal source is configured to generate an excitation signal, and wherein the antenna device is configured to radiate the excitation signal (49, Fig. 5A; 13:15-20).  

Regarding claim 10, Goidas’ detection region (conveyor belt 14, Fig. 1A) is a plane. 
 
Regarding claim 511, Goidas’ antenna device is implemented as a multi-beam antenna (see sum and difference beams in Fig. 6A).  

Regarding claim 12, Goidas’ antenna device comprises several antenna elements (two elements, see Fig. 5A).  

Regarding claim 13, Goidas’ antenna device comprises two antenna elements (Fig. 5A), and wherein the control device is configured to switch the two antenna elements alternatingly in an even mode and odd mode (71, Fig. 5A performs such switching in view of 13:35-39).  

Regarding claim 14, Goidas’ antenna device comprises a feed network, and wherein the feed network is configured to cause different directional characteristics of the antenna device (feed network 47, Fig. 5A), causes the sum and difference directional characteristics output at 132 and 134).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goidas (US 8,854,212) in view of Vered (US 2011/0068980, cited on IDS).

Regarding claim 258, Goidas’ engine 46 in Fig. 5A is an RFID reader in as much as it transmits signals to and receives signals from RFID tags. Signal transmission is  a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Further it is well known to use RSSI values as amplitude values. For example, see Vered paras. [0005], [0012], and [0013]. It would have been obvious to further modify Goida by implementing the amplitude values as RSSI values because they must be implemented somehow and RSSI is known and could be used with predictable results. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CASSI J GALT/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        4/26